I cannot concur in the opinion of the majority of this Court. The term used by his Honor, the presiding Judge, was "specifically authorized." The word "specifically" refers to a kind or class. The issue was clearly made between two kinds of employment. Mr. White claimed that his employment was general,i.e., to effect a general settlement, without reference to the items of the account. Miss Perry claimed that the employment was to collect a certain sum of money. A general power to effect a settlement was as specific as a special power to collect a certain sum. The charge was good law, *Page 321 
expressed in good English, and I think the judgment should be affirmed.
MR. JUSTICE WATTS concurs in the dissenting opinion announced by Mr. Justice Fraser.